                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WINNER ROAD PROPERTIES, LLC,                      )
                                                  )
                Plaintiff/Counter-Defendant,      )
                                                  )
       v.                                         )
                                                  )
BMO HARRIS BANK, N.A.,                            )
                                                  )           No. 4:16-CV-1395 CAS
                Defendant/Counter-Claimant/       )
                Cross-Claimant                    )
                                                  )
       v.                                         )
                                                  )
JO ANN HOWARD & ASSOCIATES, P.C.,                 )
                                                  )
                Cross-Defendant                   )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Cross Defendant Jo Ann Howard & Associates, P.C.’s

motion to abstain or, alternatively, motion to abate and motion for more definite statement. Plaintiff

Winner Road Properties, LLC and defendant BMO Harris Bank, N.A., oppose the motion. The

motion is fully briefed and ripe for review. For the following reasons, the motion is granted in part.

The Court will abstain from this case and stay the matter until resolution of the concurrent

receivership litigation in Texas state court.

                                            Background

       This case arises out of a fraud scheme perpetrated by the Cassity family. The Cassity family

owned and operated National Prearranged Services, Inc. (“NPS”), which sold pre-need funeral

contracts. The Cassity family also owned two Texas-based life insurance companies, Lincoln

Memorial Life Insurance Company (“Lincoln”) and Memorial Service Life Insurance Company

(“Memorial”).
          On June 13, 2016, plaintiff Winner Road Properties, LLC (“Winner Road”) filed this action

in the Circuit Court of Jackson County, Missouri, against Defendant BMO Harris Bank, N.A.

(“BMO”), seeking declaratory relief and restitution. BMO removed the case to the United States

District Court for the Western District of Missouri on the basis of diversity jurisdiction. The case

was transferred to this district on a motion for change of venue pursuant to 28 U.S.C. § 1404(a),

based primarily on the fact that there has been ongoing, related litigation in this district, including

Jo Ann Howard & Assocs., P.C. v. Cassity, 4:09-CV-1252 ERW (E.D. Mo. filed Aug. 6, 2009) (the

“Jo Ann Howard Litigation”).

          The case at bar case arises from the aftermath of the criminal prosecution of the Cassity

family and their scheme to defraud consumers through the sale of pre-need funeral contracts, and

the misuse of those proceeds. At issue in this case are three trusts from the Mount Washington

Cemetery in Kansas City, Missouri: the Third Amended and Restated Agreement for Mount

Washington Cemetery Preneed Trust (the “Merchandise and Services Trust”); the Second Amended

and Restated Agreement for Mount Washington Cemetery Endowed Care Trust (the “Endowed Care

Trust”); and the Mount Washington Forever, LLC Custody Account (5012) (the “Special Care

Trust”), together referred to as “the Mount Washington Trusts.”

          In its petition, Winner Road alleges that it obtained, via a judicial foreclosure, first priority

lien rights against Mount Washington Forever, LLC’s real and personal property, and thereby

became the successor to the rights and certain obligations of Mount Washington Forever, LLC.1



      1
       Mount Washington Forever, L.L.C. was a Missouri limited liability company that was
comprised of a number of entities, including Forever Enterprises, Inc., a Missouri corporation
controlled by the Cassity family. Mount Washington Forever, L.L.C. owned the Mount Washington
Cemetery.

                                                     2
Thus, according to Winner Road, it is a beneficiary to the Mount Washington Trusts, for which

defendant BMO is the trustee. Winner Road claims that as to the Mount Washington Trusts, BMO

breached its fiduciary duties, failed to maintain effective operation of the trusts for their intended

purposes, failed to ensure that the trust corpuses were maintained, and failed to pay out on

contractual obligations. In its petition, Winner Road brings the following claims against BMO:

Determination of Rights in and Representation for the Merchandise and Services Trust: Request for

Restoration of Trust Assets and Other Relief (Count I); Determination of Rights in and

Representation for the Endowed Care Trust and Request for Trust Administration Rulings (Count

II); Determination of Rights in and Representation for the Special Care Trust and Request for Trust

Administration Rulings (Count III); and Petition for Restitutionary Award Against Trustees for

Breaching Trustee Duties Relating to the Mount Washington Trusts (Count IV). Winner Road seeks

to recover alleged losses to the three trusts, requests trust administration rulings with regard to the

trusts, and further requests that BMO be removed as trustee of the trusts.

       In response to plaintiff’s petition, BMO filed a motion to dismiss. BMO argued Counts I and

IV of the petition were barred by the doctrine of res judicata, because BMO had already litigated and

settled the two claims in the Jo Ann Howard Litigation. BMO also argued that Counts I, III, and

IV were time barred, and Count IV should be dismissed because it fails to state any duty BMO owed

to Winner Road. The Court granted BMO’s motion to dismiss with regard to Counts I and IV.

Doc. 84.

        As background, in 2008 a Texas court in State of Texas v. Memorial Service Life Insurance

Company, et al., No. D-1-GV-08-000945 (250th Dist. Ct., Travis Cnty, Tex. filed Sept. 12, 2008)

(the “Texas Receivership Litigation”), entered an order approving a joint liquidation plan with


                                                  3
respect to Lincoln, Memorial, and NPS. Doc. 91 at 35. That plan and underlying Texas statutes

established the authority of the Special Deputy Receiver (“SDR”), Jo Ann Howard & Associates,

P.C. (“Jo Ann Howard”), to collect monies and pay creditors as a result of the Cassity fraud scheme.

Id. Under the liquidation plan, state guaranty associations, which had guaranteed payments under

the insurance policies, were assigned claims by present or future recipients of benefits under the

insurance policies in trust accounts, including the Merchandise and Services Trust. Doc. 51, Ex. H

at 13-14.

       From the record, it appears to be undisputed that assets in the Merchandise and Services

Trust from the sale of pre-need funeral contracts were substituted for life insurance policies issued

by Lincoln, which is now insolvent. Doc. 151, Ex. 3 at 9. The Cassity family was allowed to

withdraw trust funds for the purchase of Lincoln Memorial life insurance policies, which were then

listed as non-cash assets of the trust. The SDR, as the receiver for Lincoln, continues to administer

life insurance claims submitted under the Merchandise and Services Trust. Doc. 151, Ex. 9 at 1-2.

       The state guaranty associations and the SDR brought the Jo Ann Howard Litigation, a $600

million lawsuit, in this District Court against trustee bank defendants, including BMO and its

predecessors. The SDR is the court-appointed representative to bring claims on behalf of funeral

homes and consumers for losses under the trusts arising from alleged breaches of fiduciary duty by

BMO. The Jo Ann Howard plaintiffs’ claims for breach of fiduciary duty, negligence, and gross

negligence by trustee banks were brought by “the individual state guaranty associations from

Missouri . . . and the SDR on behalf of NPS, funeral homes, and consumers.” Doc. 84 at 10. The

Jo Ann Howard Litigation explicitly included claims against bank trustees for losses to the Mount

Washington Merchandise and Services Trust.


                                                 4
       The plaintiffs in the Jo Ann Howard Litigation and BMO reached a settlement agreement,

and on December 16, 2014, they filed a stipulation of dismissal with prejudice in that case. In ruling

on BMO’s motion to dismiss, the undersigned found that the Jo Ann Howard Litigation dismissal

was a final judgment on the merits, the SDR was in privity with Winner Road and Winner Road’s

interests were properly represented by the SDR, and both suits were based on the same claims and

causes of actions. Doc. 84. The Court, therefore, found res judicata applied and dismissed Counts

I and IV of Winner Road’s petition. Count II, Determination of Rights in and Representation for

the Endowed Care Trust and Request for Trust Administration Rulings, and Count III,

Determination of Rights in and Representation for the Special Care Trust and Request for Trust

Administration Rulings, remain in this suit.

       BMO answered the petition and filed a counterclaim against Winner Road.                 In its

counterclaim, BMO admits that it is trustee for the Mount Washington Trusts but asks, pursuant to

Mo. Rev. Stat. § 456.2-202, that the Court approve BMO’s accounts, remove BMO as a trustee, and

approve the appointment of a successor trustee for the three Mount Washington Trusts. BMO also

asks that the Court resolve whether Winner Road is the only beneficiary of three Mount Washington

Trusts, and whether BMO must release the trusts from any purported freeze by virtue of ongoing

litigation in the Texas Receivership Litigation.

       According to BMO, representatives of the SDR have instructed BMO’s representatives that

the liquidation order in the Texas Receivership Litigation operates as a freeze on all accounts

associated with the Mount Washington Cemetery, because they are potential property of the estates

of the three Cassity-owned businesses. Doc. 98 at 4-5. BMO complied with the SDR’s instructions




                                                   5
and froze the Mount Washington Trusts. Despite Winner Road’s repeated requests, BMO has not

allowed withdrawals from or deposits to any of the trust accounts.

          On May 31 , 2018, defendant BMO moved for leave to join Jo Ann Howard & Associates,

P.C. as a necessary party and cross defendant. BMO maintains that the dispute between BMO and

Winner Road cannot be resolved without the involvement of the SDR.2 BMO’s motion, which was

unopposed, was granted, and BMO filed an Amended Counterclaim and Cross-claim. BMO alleges

in its pleadings that “[a]s a result of the litigation concerning the three trusts at issue, their

administration has become the subject of substantial controversy between BMO and Winner Road,

and between Winner Road and the SDR. Moreover, BMO cannot accede to Winner Road’s

demands without a substantial controversy and dispute with, and potentially liability to, the SDR.”

Doc. 116 at 12. BMO further alleges that it “hopes to obtain from this Court relief that will fully

discharge and terminate BMO’s responsibility with respect to the trusts at issue, and order their

transition to a successor trustee,” and that it is petitioning the Court “for instructions for the

administration of the trusts.” Id. BMO brings the following claims against Winner Road and the

SDR: Petition for Approval of Accounts, Removal, or Instructions for the Administration of the

Mount Washington Preneed Trust (Count I); Petition for Approval of Accounts, Removal, or

Instructions for the Administration of the Mount Washington Endowed Care Trust (Count II); and

Petition for Approval of Accounts, Removal, or Instructions for the Administration of the Mount




      2
       On June 19, 2018, Winner Road and BMO participated in court-ordered mediation. In the
ADR Compliance Report, the neutral noted “the parties achieved a settlement that is contingent upon
acquiescence by the Special Deputy Receiver, which the parties believe they will obtain and are
working toward.” Doc. 125.

                                                6
Washington “Special Care Trust” Custody Account (Count III). BMO also brings a claim for

attorneys’ fees pursuant to Mo. Rev. Stat. § 456.10-1004 against Winner Road.

        Winner Road filed an answer to BMO’s counterclaim. The SDR entered an appearance and

filed a motion to abstain or, in the alternative, motion to abate and motion for more definite

statement, which is the motion at bar. The SDR argues that BMO is seeking relief from an order

entered in the Texas Receivership Litigation. The SDR points out that it is the appointed receiver

of insurance entities that are subject to delinquency proceedings in the Texas Receivership

Litigation. The SDR argues that Texas has established a complex regulatory scheme for the

liquidation of insolvent insurance entities, and the resolution of this case requires specialized

knowledge and the application of complicated state law and, therefore, the Court should abstain

pursuant to Burford v. Sun Oil Company, 319 U.S. 315 (1943). Alternatively, the SDR argues that

this case should be abated because BMO failed to seek relief from the automatic stay that is in place

in the Texas Receivership Litigation. Finally, in the event the Court denied the motions to abstain

or abate, the SDR moves that the Court order BMO to provide a more definite statement of its claims

and the relief it seeks.

                                             Discussion

        The SDR moves that the Court abstain from hearing this case under the discretionary

abstention doctrine first articulated in Burford, 319 U.S. 315. The Burford doctrine arose in a case

challenging the Texas Railroad Commission’s decision to grant the defendant, G.E. Burford, drilling

rights on a plot of land on the East Texas Oil Field. Id. at 317. Plaintiff, Sun Oil Company, sued the

defendant in federal court asserting a constitutional due process claim, as well as state law claims.

Id. Under Texas law at the time, the Texas Railroad Commission was charged with administering


                                                  7
oil and gas regulations, which including the spacing of oil wells and the amount of production. Id.

at 320. The endeavor was complicated and required a comprehensive scheme, because oil wells tap

into a common reservoir under the surface and can drain oil located miles away under property

owned by other entities. Id. at 319. Because there was a significant amount of litigation concerning

oil wells, Texas had developed a special, exclusive system of judicial review for such cases. Id. at

325. The Supreme Court found Texas state courts’ review of commission decisions to be

“expeditious and adequate,” id. at 327, and because federal court review alongside state-court review

had repeatedly led to “[d]elay, misunderstanding of local law, and needless federal conflict with the

state policy,” id., the Court concluded that “a sound respect for the independence of state action

requir[ed] the federal equity court to stay its hand.” Id. at 334.

        This doctrine of abstention has become known as the Burford doctrine. Under the doctrine,

federal courts “must decline to interfere with the proceedings or orders of state administrative

agencies: (1) when there are ‘difficult questions of state law bearing on policy problems of

substantial public import whose importance transcends the result in the case then at bar’; or (2)

where the ‘exercise of federal review of the question in a case and in similar cases would be

disruptive of state efforts to establish a coherent policy with respect to a matter of substantial public

concern.’” New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 361,

(1989) (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 814

(1976)).

        The Burford doctrine is applicable only when the relief being sought is “equitable or

otherwise discretionary.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731 (1996). In those

cases involving damages actions, federal courts are to “withhold action until the state proceedings


                                                   8
have concluded.” Id. at 730. Federal courts applying abstention principles in damages actions are

to enter a stay, and not dismiss the action altogether. Id.

       The Burford doctrine is “‘the exception and not the rule,’ and should be used ‘only in the

extraordinary and narrow circumstances where it would clearly serve an important countervailing

interest.’” Melahn v. Pennock Ins., Inc., 965 F.2d 1497, 1506 (8th Cir. 1992) (quoting Bilden v.

United Equitable Ins. Co., 921 F.2d 822, 826 (8th Cir. 1990)). “[F]ederal courts have a strict duty

to exercise the jurisdiction that is conferred upon them by Congress.” Quackenbush, 517 U.S. at 716.

“While Burford is concerned with protecting complex state administrative processes from undue

federal influence, it does not require abstention whenever there exists such a process, or even in all

cases where there is a ‘potential for conflict’ with state regulatory law or policy.” New Orleans Pub.

Serv., 491 U.S. at 362. Abstention “is an extraordinary and narrow exception to the duty of a

District Court to adjudicate a controversy properly before it.” Colorado River, 424 U.S. at 813.

“Ultimately, what is at stake is a federal court’s decision, based on a careful consideration of the

federal interests in retaining jurisdiction over the dispute and the competing concern for the

‘independence of state action,’ that the State’s interests are paramount and that a dispute would best

be adjudicated in a state forum.” Quackenbush, 517 U.S. at 728 (quoting Burford, 319 U.S. at 334).

       The Eighth Circuit has addressed the application of the Burford abstention doctrine in the

context of insurance insolvency where, like here, there was concurrent receivership litigation

pending. See Wolfson v. Mutual Benefit Life Ins. Co., 51 F.3d 141 (8th Cir. 1995), abrogated on

other grounds by Quackenbush, 517 U.S. at 711). The Eighth Circuit in Wolfson wrote that

determining whether abstention applies “is inherently a fact-specific inquiry,” and while the lower

courts are to consider and analyze the facts of each case, there are “at least three major categories


                                                  9
of cases” involving “insurer insolvency abstention issues.” Id. at 145. The Eighth Circuit described

these categories as follows:

       The first category consists of suits by the insolvent insurer’s policyholders or policy
       beneficiaries against third parties in which the defendant, often supported by the
       insurer’s receiver, urges abstention because recovery by the plaintiff may reduce the
       receiver's ability to recover on behalf of the insurer’s insolvency estate. Not
       surprisingly, abstention is usually (but not always) denied in such cases, particularly
       where a federal statutory claim is being asserted. The basic reason not to abstain in
       most such cases is that the state court insolvency proceeding, unlike the federal
       court, cannot afford plaintiff a remedy against a third party.

       The second category consists of cases in which the insolvent insurer or its receiver
       has asserted a claim in the federal action which, if successful, will enhance the
       insolvent’s estate . . . . Cases in this second category have arisen in a variety of
       contexts. The abstention issue often turns on the relative importance to the state court
       insolvency proceeding of litigating a particular claim in that proceeding. That can
       vary greatly, and therefore the abstention rulings in these cases quite properly defy
       generalization.

       [The] third broad category, [consists of] claims by policyholders, policy
       beneficiaries, and other creditors against a now-insolvent insurer. The first issue in
       considering abstention in this situation is whether the state court insolvency
       proceeding provides a mandatory special procedure to adjudicate claims against the
       insolvent and then distribute the insolvent's inadequate assets among the various
       classes of successful claimants. If there is such a concurrent state court procedure
       purporting to bind the federal court plaintiff, that brings into play what is generally
       referred to as the Colorado River abstention doctrine, which turns on “considerations
       of wise judicial administration ... conservation of judicial resources and
       comprehensive disposition of litigation” that are relevant whenever federal and state
       courts are contemporaneously asked to exercise jurisdiction over the same dispute.
       Colorado River, 424 U.S. at 817.

Wolfson, 51 F.3d at 145 (citations omitted).

       The case at bar does not fit neatly into any of these categories. This case started out in the

first category. Winner Road, which alleges it is a beneficiary to the Mount Washington Trusts,

brought claims against BMO, a third party, seeking to recover alleged damages to the three trusts.

From the beginning the three trusts were involved in the Texas Receivership Litigation. BMO,


                                                 10
however, did not argue that the Court should abstain from hearing claims because the trusts were

subject to receivership proceedings in the Texas Receivership Litigation.3 Instead, BMO moved for

dismissal, arguing that disputes involving Winner Road and the Merchandise and Services Trust had

been resolved in the Jo Ann Howard Litigation. The Court agreed with BMO and dismissed the two

counts against BMO involving the Merchandise and Service Trust.

            In its counterclaim/cross claim, BMO has revived disputes involving the Merchandise and

Service Trust. 4 Count I of BMO’s counterclaim/cross claim is “Petition for Approval of Accounts,

Removal, or Instructions for the Administration of the [Merchandise and Service Trust].” BMO

alleges that the SDR and Winner Road claim competing interests in the assets of the Merchandise

and Service Trust: “In light of the Jo Ann Howard litigation, the joint liquidation plan entered in

the [Texas Receivership Litigation], and the allegations contained in Winner Road’s complaint, the

correct course for administration of the [Merchandise and Service Trust], and the distribution of trust

assets therein, are currently unresolved and disputed by the parties.” Doc. 116 at 13. BMO asks the

Court to determine whether Winner Road or the SDR is “the only statutory beneficiary and

representative” of the Merchandise and Service Trust; and whether “BMO may, or must, release the

[Merchandise and Service Trust] from any purported hold, stay, or freeze asserted by the SDR by


    3
      Despite having knowledge of the case at bar and Winner Road’s claims concerning the Mount
Washington Trusts, the SDR did not move to intervene arguing the three trusts at issue were subject
to the liquidation order in the Texas Receivership Litigation. Instead, the SDR moved that the court
in the Texas Receivership Litigation enjoin Winner Road from pursuing the case before this Court,
a motion the Texas court denied on the grounds that the claims were not in rem or quasi in rem. See
discussion infra at 17, n.4.
        4
      According to filings with this Court, Winner Road continues to be under the impression that
the Court’s Memorandum and Order granting BMO’s motion to dismiss on the grounds of res
judicata did not extinguish its claims relating to the administration of the assets in the Merchandise
and Services Trust. Doc. 139 at 4-5; Doc. 140 at 11-12.

                                                  11
virtue of Texas court orders; or whether BMO to the contrary must honor the instructions of the SDR

with respect to the [Merchandise and Service Trust].” Id.        BMO’s claims are not limited to the

Merchandise and Services Trust. In Counts II and II, BMO brings nearly identical claims regarding

the Endowed Care Trust and the Special Care Trust, respectively. Alleging that the three trusts may

be subject to orders in the Texas Receivership Litigation, BMO is asking, among other things, that

the Court determine the beneficiaries of the three trusts. BMO also seeks approval of its accounts

and the appointment of a successor trustee, as well as attorney’s fees against Winner Road.

        Unlike Winner Road’s claim of breach of fiduciary duties, BMO’s counterclaims and cross-

claims are not brought in personam, that is, BMO is not seeking to “impose a personal liability or

obligation on one person in favor of another.” Hanson v. Denckla, 357 U.S. 235, 246 (1958).

Instead BMO brings its claims in rem and quasi in rem. “A judgment in rem affects the interests of

all persons in designated property. A judgment quasi in rem affects the interests of particular persons

in designated property.” Id. “The key to determining whether an action is in rem or in personam

is ‘whether the object of the litigation is to establish ownership rights in a defined property or simply

to recover value from a certain defendant.’” Midwest Employers Cas. Co. v. Legion Ins. Co., No.

4:07-CV-870 CDP, 2007 WL 3352339, at *2 (E.D. Mo. Nov. 7, 2007) (quoting Koken v. Amcomp

Preferred Ins. Co., 2004 U.S. Dist. LEXIS 5280, at *11 (M.D. Pa. Mar. 24, 2004)). Here, BMO is

not seeking the recovery of damages, but rather is asking the Court to determine who are the

beneficiaries of the three Mount Washington Trusts and to approve of its accountings. These claims

are in rem and quasi in rem.

        It is significant that BMO’s claims are in rem and quasi in rem because at least one of the

trusts that is the subject of BMO’s in rem and quasi in rem claims, the Merchandise and Services


                                                   12
Trust, is under the jurisdiction of the Texas Receivership Litigation. It is undisputed that invoking

its authority under the Texas Receivership Litigation, the SDR has instructed BMO to place a freeze

on all three of the Mount Washington Trusts because they are part of the receivership estate. BMO

states that it takes no position as to whether the freeze on the Mount Washington Trusts is justified,

but in view of the SDR’s powers pursuant to Texas Receivership Litigation, BMO asserts that it

considers itself obligated to honor the SDR’s instruction, barring any other court order or release

stating otherwise.

       There is some evidence in the record that in filings in the Texas Receivership Litigation, the

SDR has disclaimed interest in the Endowed Care Trust and the Special Care Trust. There is no

evidence in the record, however, that the SDR has disclaimed interest in the Merchandise and

Services Trust, and it is the SDR’s position, as well as BMO’s, that the Merchandise and Services

Trust belongs to the receivership estate. The Court has not been provided with the current assets and

valuation of the Merchandise and Services Trust, although it appears to be undisputed that the vast

majority of the assets in the Merchandise and Services Trust are or were life insurance policies

issued by Lincoln, the company for which the SDR is the receiver. In an affidavit submitted to the

Court, Ms. Jo Ann Howard attests that under the Liquidation Plan approved in the Texas

Receivership Litigation, the SDR continues to administer life insurance policy claims on behalf of

the guaranty associations submitted under the Merchandise and Services Trust. According to the

SDR, “[I]t is estimated that the guaranty associations have over $4.6 million in remaining liability

for their Covered Obligations arising under the Liquidation Plan for policies of insurance held in the

Merchandise and Services Trust.” Doc. 151, Ex. 9 at 3. “At no time has the Receivership Court




                                                 13
authorized the release of the Merchandise and Services Trust from its status as property of the

estate.” Id.

        Where a judgment sought is on a claim that is strictly in personam, “both the state court and

the federal court, having concurrent jurisdiction, may proceed with the litigation at least until

judgment is obtained in one of them which may be set up as res judicata in the other.” Princess Lida

of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939); see also Penn Gen. Cas. Co. v.

Commonwealth of Penn. ex rel. Schnader, 294 U.S. 189, 195 (1935) (same); Bassler v. Arrowood,

500 F.2d 138, 141 (8th Cir. 1974) (“When the action is clearly in personam, federal courts have the

power to adjudicate the controversy.”). But where one court has acquired jurisdiction over a

property, a second court may not exercise in rem or quasi in rem jurisdiction over the same property.

Princess Lida, 305 U.S. at 466. The general rule is that “if the two suits are in rem, or quasi in rem,

so that the court, or its officer, has possession or must have control of the property which is the

subject of the litigation in order to proceed with the cause and grant the relief sought the jurisdiction

of the one court must yield to that of the other.” Id. See also Penn Gen. Cas. Co., 294 U.S. at 195;

Madewell v. Downs, 68 F.3d 1030, 1041 n.13 (8th Cir. 1995).

        The Princess Lida doctrine is applicable to both federal and state courts, and “the court first

assuming jurisdiction over property may maintain and exercise that jurisdiction to the exclusion of

the other.” 305 U.S. at 466. Furthermore, it “is not restricted to cases where property has been

actually seized under judicial process before a second suit is instituted, but applies as well where

suits are brought to marshal assets, administer trusts, or liquidate estates, and in suits of a similar

nature where, to give effect to its jurisdiction, the court must control the property.” Id. (emphasis

added). The doctrine is the well-settled rule “with respect to suits in equity for the control by


                                                   14
receivership of the assets of an insolvent corporation.” Penn Gen. Cas. Co., 294 U.S. at 195. See

also Leggett v. Green, 188 F.2d 817, 819 (8th Cir. 1951) (where the state court had first acquired

control and jurisdiction of estate of insolvent insurance company, federal courts could not remove

estate from state court's jurisdiction); Bryan v. Welsh, 72 F.2d 618, 201 (10th Cir. 1934) (where a

receiver had been appointed for a trust in state court, federal court could not take possession of the

trust estate from the state court); Safeway Trails, Inc. v. Stuyvesant Ins. Co., 211 F. Supp. 227, 230

(M.D. N.C. 1962) (where state court had appointed receiver to marshal all assets of insolvent

insurer, federal court lacked jurisdiction to hear declaratory judgment suit by insureds against

reinsurers to have reinsurance proceeds paid directly to insureds rather than the receiver). “The

doctrine is necessary to avoid unseemly and unmanageable conflicts between courts of concurrent

jurisdiction.” Matter of Tr. Created by Hill on Dec. 31, 1917 for Ben. of Schroll, 728 F. Supp. 564,

566 (D. Minn. 1990) (declining to hear in rem claims involving a trust dispute).

       Because the trusts at issue in this suit are subject to the Texas Receivership Litigation and

in rem and quasi in rem claims are being brought with regard to these trusts, the Court finds that

both the principles of Burford and Princess Lida are relevant in this case. “The considerations

weighed in each branch of abstention are not mutually exclusive, and courts should not limit the

abstention inquiry to whether the case at bar fits neatly into the most analogous line of prior cases.”

Wolfson, 51 F.3d at 145–46.

       Having considered the facts of this case and applicable law, the Court finds that it must

abstain from hearing the dispute at this time. First, this suit has in rem and quasi in rem claims

involving property that is under the jurisdiction of a Texas state court. Winner Road originally

brought in personam claims against BMO for damages arising from alleged mismanagement of the


                                                  15
Mount Washington Trusts. BMO successfully argued that joining the SDR as a party to this suit was

necessary in order to resolve the dispute between BMO and Winner Road, an argument Winner

Road did not oppose. BMO brought the SDR into this suit with in rem and quasi in rem claims,

which ask this Court to determine ownership – in other words, the beneficiaries of the trusts – as

well as approval of BMO’s accounting. While Winner Road did not bring these claim, it is eager for

the Court to decide them as well. This case is no longer solely an in personam suit seeking to hold

an entity personally liable; the parties are asking the Court to make rulings regarding ownership and

the distribution of trust assets. The Court is being called on to decide whether the trusts at issue are

subject to the order staying litigation in the Texas Receivership Litigation, and whether Winner

Road is the beneficiary of trusts or whether the SDR, the designated receiver in Texas Receivership

Litigation, is the proper beneficiary. In effect, the Court is being asked to take control of and make

ownership determinations about property that is under the jurisdiction of the receivership court in

Texas – determinations that could affect policy holders for whom the receivership was set up to

protect. As such, the Court finds it must yield to the jurisdiction of the Texas state court in the Texas

Receivership Litigation.5 See Princess Lida, 305 U.S. at 466; Leggett, 188 F.2d at 819.

        Second, Texas has developed an exclusive and complex statutory scheme to distribute the

assets of insolvent insurers so as to protect policy holders and other interested parties. This Court’s



  5
    The Texas court recognized the doctrine articulated in Princess Lida when it ruled on the SDR’s
motion to enforce the Permanent Injunction and Automatic Stay with regard to the present litigation.
On May 3, 2017, prior to the filing of BMO’s cross-claims and counterclaims, the Texas court held
that Winner Road could pursue in personam claims against BMO, but not in rem or quasi in rem
claims. Doc. 98, Ex. 2 at 2. Recognizing that some of Winner Road’s claims might “straddle” the
categories, the Texas court deferred to this Court to make that determination and manage its docket.
Id. With the filing of BMO’s cross-claims and counterclaims, there can be no doubt that in rem or
quasi in rem claims are being asserted and that Princess Lida applies.

                                                   16
review of the dispute at hand would encroach on Texas’s comprehensive receivership scheme and

potentially frustrate the interests of those the scheme was designed to protect. The court in the

Texas Receivership Litigation has taken control of Lincoln’s, Memorial’s and NPS’s remaining

property, which includes, at a minimum, the Merchandise and Services Trust. Exercising

jurisdiction in this case could compromise Texas’s interest in the successful rehabilitation of the

insolvent estates. As the Court in Wolfson noted, “Reducing and deferring [ ] expenses in an

insolvency proceeding can greatly assist rehabilitation.” 51 F.3d at 146. Here, under the liquidation

plan in the Texas Receivership Litigation there is a comprehensive scheme for making claims to

Lincoln’s, Memorial’s, and NPS’s assets. “While ‘piecemeal litigation’ is a fact of life for solvent

insurers, the efficient adjudication and satisfaction of claims against an insolvent insurer is best

achieved in a single comprehensive proceeding.” Id. Going forward in this case risks conflicting

rulings and creates piecemeal litigation.

        Third, there are no constitutional or federal issues in involved in this suit. The claims are

state law claims and jurisdiction in this Court is based on diversity of citizenship. Id.

        Finally, there is the relative progress of the suits. Id. Last summer, Winner Road and BMO

reached a settlement with regard to Winner Road’s claims against BMO, although it was noted in

the Alternative Dispute Resolution Compliance Report that the settlement was “contingent upon

acquiescence by the [SDR] . . . .” Doc. 125. The SDR was joined in this suit as a necessary party

and cross-claims were assert against it by BMO. With the addition of the new defendant, this suit

is essentially at the beginning stages of the litigation.

        The Court also finds that the present case is distinguishable from cases in which the Eighth

Circuit has ruled abstention under Burford was not warranted. For example, in Melahn v. Pennock


                                                  17
Insurance, claims were brought by a receiver of an insolvent insurance company to recover unearned

commissions on premiums from another insurance company. 965 F.2d at 1498. The Eight Circuit

held there was no need to abstain in the case because the moving party had not shown how the

exercise of federal jurisdiction “would in any way frustrate the state’s interests” based on the facts

of the case. Id. at 1507. Unlike the present action, the claims were in personam, as the receiver in

Melahn was seeking damages from a third party that would enhance the receiverships assets. Id. at

1498. The parties were not asking the court to make determinations about a property that was

already part of the receivership estate.

       This case is also distinguishable from Bilden v. United Equitable Insurance Co., 921 F.2d

at 822. In Bilden an insured prevailed at trial against an insurance company on a claim for damages

for breach of an insurance contract. Id. at 824. While the case was on appeal, the insurance

company was placed into receivership. The insurance company argued to the Eighth Circuit that

the court should abstain under Burford. Id. at 825. The Eighth Circuit found Burford abstention was

not warranted because the stay order from the receivership court did not apply to a suit that was filed

18 months before the order was issued. Id. Furthermore, it was the insurance company, not the

plaintiff, that had instigated the appeal. These facts are simply not analogous to the case at hand.



       In sum, the Court has carefully weighed the factors in this case, and despite the strong

presumption in favor of retaining jurisdiction, finds that abstention is warranted under Burford and

Princess Lida. There is a complex state administrative processes in place in Texas overseeing the

disbursement of the remaining assets of the three insolvent insurance companies. Deciding the

issues before the Court in this dispute would encroach on that process and potentially frustrate the


                                                  18
interests the Texas Receivership Litigation was designed to protect. Staying this action will also

conserve judicial resources and avoid conflicting rulings and piecemeal litigation, which furthers

the interest of cost-savings in insolvency proceedings. But most importantly, the Texas state court

in the Texas Receivership Litigation has already taken jurisdiction of at least one of the trusts at

issue in this case. This suit has in rem and quasi in rem claims involving the same property,

therefore, this Court must yield to the jurisdiction of the Texas state court. For these reasons and

those discussed above, the Court finds it is appropriate to abstain from hearing this case to avoid

interference with the insolvency proceedings in the Texas Receivership Litigation.

       The SDR asks the Court to abstain from hearing this case and to dismiss the claims against

it. This suit, however, involves claims for declaratory relief as well as for damages. Therefore,

under Quackenbush v. Allstate Insurance Company, the Court finds it is appropriate to stay this

action rather than dismiss it. See 517 U.S. 706, 721 (1996) (“We have thus held that in cases where

the relief being sought is equitable in nature or otherwise discretionary, federal courts not only have

the power to stay the action based on abstention principles, but can also, in otherwise appropriate

circumstances, decline to exercise jurisdiction altogether by either dismissing the suit or remanding

it to state court. By contrast, while we have held that federal courts may stay actions for damages

based on abstention principles, we have not held that those principles support the outright dismissal

or remand of damages actions.”).

       The Court concludes this case should be administratively closed pending resolution of the

relevant matters in the Texas Receivership Litigation. The case may be reopened upon motion of

either party, which shall include:

       (a) A brief statement of the facts, procedural history, and resolution of the issues in the Texas
       Receivership Litigation;

                                                  19
       (b) the issues, if any, remaining for determination;

       (c) whether a Rule 16 scheduling conference is requested;

       (d) whether it is anticipated that there will be pretrial motion practice, including the filing
       of dispositive motions;

       (e) when it is reasonably likely this case would be ready to proceed to trial; and

       (f) the estimated length of trial.

       In the event the parties are able to reach a settlement of this matter during the period of

administrative closure, the parties may file a stipulation for dismissal, a motion for leave to

voluntarily dismiss, or a proposed consent judgment, without first moving to have the case reopened.

       As the Court finds that it should abstain from hearing this dispute pursuant to Burford and

Princess Lida, the Court need not address the SDR’s motion to abate and motion for more definite

statement, and denies the same as moot.

       Accordingly,

       IT IS HEREBY ORDERED that Cross Defendant Jo Ann Howard & Associates, P.C.’s

Motion to Abstain or, Alternatively, Motion to Abate and Motion for More Definite Statement is

GRANTED, in part. Consistent with the terms of this Memorandum and Order, Cross Defendant

Jo Ann Howard & Associates, P.C.’s motion to abstain is GRANTED to the extent that the Court

shall stay this matter pending resolution of the relevant matters in the Texas Receivership Litigation.

In all other respects, the motion is DENIED as moot. [Doc. 131]




                                                  20
       IT IS FURTHER ORDERED that the Clerk of the Court shall administratively close this

file, which shall be subject to reopening on motion as set forth in this Memorandum and Order.




                                                CHARLES A. SHAW
                                                UNITED STATES DISTRICT JUDGE


Dated this   3rd      day of June, 2019.




                                              21
